FILED
                           NOT FOR PUBLICATION                               FEB 21 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-10183

              Plaintiff-Appellee,                D.C. No. 4:15-cr-02134-CKJ

 v.
                                                 MEMORANDUM*
NOE RAUL MARTINEZ-LABORIN,
a.k.a. Raul Martinez-Laborin, a.k.a. Raul
Noe Martinez-Laborin,

              Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                          Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      Noe Raul Martinez-Laborin appeals from the district court’s judgment and

challenges his guilty-plea conviction and 37-month sentence for reentry of a

removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
386 U.S. 738 (1967), Martinez-Laborin’s counsel has filed a brief stating that there

are no grounds for relief, along with a motion to withdraw as counsel of record.

Martinez-Laborin has filed a pro se supplemental brief. No answering brief has

been filed.

      Martinez-Laborin waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   16-10183